Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Applicant asserts:
a)	the cited art fails to disclose that the network obtaining permission to use the radio channels calculated weights for different assignments of the radio channels to cells in the network and assigns some of the radio channels to some of the cells based on the calculated weights. 
b)	However, the Examiner very kindly direct applicant to authorization and resource allocation of CBSD 108 is governed by an SAS 112, which is in operable communication with CBSD 108 over a data link 114 (e.g., wireless or wired Internet connection, etc.). In operation of protection scheme 100, CBSD 108 requests authorization and resource allocation from SAS 112. SAS 112 has knowledge of the operating parameters of FSS site 102, which are communicated over a reporting link 115. Initially, the resource allocation to CBSD 108 can be provided using a propagation model to avoid interference. This interference modeling can model co-channel, adjacent channel, second adjacent channel, and aggregate band interference. In this example, SAS 112 may use a frequency planning algorithm that is similar to a model used for cellular networks to determine the allocation of both the channel frequency and power (emphasis added) (Hamzeh, ¶0008-09). Further, Examiner relies on Khoshnevisan where it teaches “assign additional channels to one or more networks based on network coverage overlap and a weighting assigned to each network, according to aspects of the present disclosure. As illustrated, operations 1400 start at 1402, where the SAS/CXM determines whether channels are available for allocation at each network represented by a node in a network overlap graph. Each node in the graph may be associated with an assigned channel in a shared spectrum. As discussed above, a determination of whether channels are available for allocation at each network in the network overlap graph may be based on a number of connections between a network and overlapping networks. A network that is connected to a node of each color in the network overlap graph may not have any channels available for allocation, as assigning an additional channel to such a network may cause destructive interference to an overlapping network. A network that is not connected to a node of each color in the network overlap graph may be a cell that can be assigned one or more additional channels for communications. The weighting assigned to each network may represent (or indicate) a priority for obtaining additional resources (e.g., unused channels that do not interfere with channels used by overlapping networks) and may be used in determining an order in which networks are assigned additional channels. The weight may be determined, for example, based on a number of CBSDs (Citizen's Band Radio Devices) served by a network, a number of cells in a network, an amount of transmission power used by the network, interference created by the network to other networks (e.g., interference experienced by one network due to one or more other overlapping networks), network traffic loading, coverage area, and so on. After the SAS/CXM determines a weighting to assign to each network, the networks may be ordered such that networks with higher weightings are allocated additional channels before networks with lower weightings (Khoshnevisan, ¶0114 and ¶0118). 
c)	Khoshnevisan does not disclose how the network assigns its assigned radio channels to cells within the network. 
d)	However, the Examiner very kindly direct applicant to identifying channels that are available for allocation to the network and assigns at least one of the available channels to the network based, at least in part, on a weighting associated with the network for each of the networks in the graph for which channels are available for allocation (Khoshnevisan, ¶0115). 
e)	Khoshnevisan does not contain any teaching of how the assigned radio channels are to be allocated among the different cells of the network. 
7 of 8 f)	However, the Examiner very kindly point out to different part of Khoshnevisan teaching of assigning or allocating radio channels to cells of the wireless network based on the determined weight (Khoshnevisan, ¶0114-118). 
g)	Neither Hamzeh nor Khoshnevisan disclose calculating weights for different 
assignments of the radio channels to cells in the network and assigning some of the radio channels to some of the cells based on the calculated weights. 
h)	please refer to part b, d and f. 
i)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 3-4, 7, 9, 15, 17-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of KHOSHNEVISAN (US 2018/0132112 A1). 
 	As per claim 1, Hamzeh teaches a method for allocating radio channels for use in a wireless cellular network, implemented by a network node (Hamzeh, Fig.1 and ¶0008-09, a method for resource allocation such as channel frequency for use in a wireless cellular network implemented by CBSD 108 (i.e. base station or eNodeB)), the method comprising: receiving from a Spectrum Access System (SAS) an authorization for the wireless cellular network to use radio channels (Hamzeh, Fig.1, ¶0008-09, receiving from Spectrum Access System (SAS) 112 authorization for using channel frequency and power).
However, Hamzeh does not explicitly teach calculating weights for a plurality of combinations of cells of the wireless cellular network with the radio channels from the SAS; and assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights.
In the same field of endeavor, KHOSHNEVISAN teaches calculating weights for a plurality of combinations of cells of the wireless cellular network with the radio channels from the SAS (KHOSHNEVISAN, ¶0117-118, determining or calculating weight based on number cells of the network with the channels from the SAS/CXM); and assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights (KHOSHNEVISAN, ¶0114 and ¶0118, assigning channels to the cell(s) based on the determined weights).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KHOSHNEVISAN into invention of Hamzeh in order to assign carriers in a shared spectrum to overlapping networks by increasing resources and satisfy consumer demand.
As per claim 3 as applied to claim 1 above, Hamzeh further teaches wherein the radio channels identified in the authorization are licensed to the SAS (Hamzeh, Fig.1, ¶0008, frequency channels identified in the authorization governed or licensed by SAS 112).
As per claim 4 as applied to claim 1 above, Hamzeh further teaches wherein the radio channels identified in the authorization are controlled by the SAS (Hamzeh, ¶0102, authorized by and are under the management and control of a central server 510 (i.e. SAS)).  
As per claim 7 as applied to claim 1 above, Hamzeh further teaches wherein the authorization may be received in response to a request from the wireless cellular network (Hamzeh, Fig.6, ¶0120, permission is received in response to a request from wireless AP).  
As per claim 9 as applied to claim 1 above, Hamzeh further teaches wherein calculating weights for the plurality of combinations is based on priority value assigned to individual channel units (Hamzeh, ¶0121-122, calculating maximum power level is based on prioritizing the collected data (i.e. priority value) assigned to each channel).
As per claim 15, Hamzeh teaches a network node for allocating radio channels for use in a wireless cellular network (Hamzeh, Fig.1, ¶0008-09, CBSD 108 (i.e. base station or eNodeB) for allocating frequency channels for use in wireless cellular network), the apparatus comprising a processing circuitry (Hamzeh, Fig.5, ¶0110, central processor) and a memory (Hamzeh, Fig.5, ¶0116, storage or memory), the memory containing instructions executable by the processing circuitry such that the network node is configured to: receive from a Spectrum Access System (SAS) an authorization for the wireless cellular network to use radio channels (Hamzeh, Fig.1, ¶0008-09, receiving from Spectrum Access System (SAS) 112 authorization for using channel frequency and power).
However, Hamzeh does not explicitly teach calculate weights for a plurality of combinations of cells of the wireless cellular network with the radio channels from the SAS; and assign at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights.
In the same field of endeavor, KHOSHNEVISAN teaches calculate weights for a plurality of combinations of cells of the wireless cellular network with the radio channels from the SAS (KHOSHNEVISAN, ¶0117-118, determining or calculating weight based on number cells of the network with the channels from the SAS/CXM); and assign at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights (KHOSHNEVISAN, ¶0114 and ¶0118, assigning channels to the cell(s) based on the determined weights).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KHOSHNEVISAN into invention of Hamzeh in order to assign carriers in a shared spectrum to overlapping networks by increasing resources and satisfy consumer demand.
As per claim 17 as applied to claim 15 above, Hamzeh further teaches wherein the radio channels identified in the authorization are licensed to the SAS (Hamzeh, Fig.1, ¶0008, frequency channels identified in the authorization governed or licensed by SAS 112).
As per claim 18 as applied to claim 15 above, Hamzeh further teaches wherein the radio channels identified in the authorization are controlled by the SAS (Hamzeh, ¶0102, authorized by and are under the management and control of a central server 510 (i.e. SAS)).  
As per claim 19 as applied to claim 15 above, Hamzeh further teaches wherein calculating weights for the plurality of combinations is based on priority value assigned to individual channel units (Hamzeh, ¶0121-122, calculating maximum power level is based on prioritizing the collected data (i.e. priority value) assigned to each channel).
As per claim 25, Hamzeh teaches a non-transitory computer readable medium storing a computer program product comprising instructions which (Hamzeh, ¶0116, computer program comprising instructions), when executed on at least one processor of a programmable network node (Hamzeh, ¶0110, central processor), cause the at least one processor to: receive from a Spectrum Access System (SAS) an authorization for the wireless cellular network to use radio channels (Hamzeh, Fig.1, ¶0008-09, receiving from Spectrum Access System (SAS) 112 authorization for using channel frequency and power).
However, Hamzeh does not explicitly teach calculate weights for a plurality of combinations of cells of the wireless cellular network with the radio channels from the SAS; and assign at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights.
In the same field of endeavor, KHOSHNEVISAN teaches calculate weights for a plurality of combinations of cells of the wireless cellular network with the radio channels from the SAS (KHOSHNEVISAN, ¶0117-118, determining or calculating weight based on number cells of the network with the channels from the SAS/CXM); and assign at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights (KHOSHNEVISAN, ¶0114 and ¶0118, assigning channels to the cell(s) based on the determined weights).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KHOSHNEVISAN into invention of Hamzeh in order to assign carriers in a shared spectrum to overlapping networks by increasing resources and satisfy consumer demand.
B)	Claims 2, 5-6, 12, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of KHOSHNEVISAN (US 2018/0132112 A1) and further in view of Lou (US 2019/0394704 A1). 
As per claim 2 as applied to claim 1 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach wherein the radio channels identified in the authorization are not required by the SAS.  
In the same field of endeavor, Lou teaches wherein the radio channels identified in the authorization are not required by the SAS (Lou, ¶0058, frequency(s) identified in the authorization message are no longer required by neighboring MNO network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh and KHOSHNEVISAN in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
As per claim 5 as applied to claim 1 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach wherein the authorization may be for a specified time and may be revoked by the SAS.  
In the same field of endeavor, Lou teaches wherein the authorization may be for a specified time and may be revoked by the SAS (Lou, ¶0034 and ¶0046, authorization may be for specific time slot on a frequency and may be terminated by the second MNO network).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh and KHOSHNEVISAN in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
As per claim 6 as applied to claim 1 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach wherein the authorization may be revoked by the SAS.  
In the same field of endeavor, Lou teaches wherein the authorization may be revoked by the SAS (Lou, ¶0046, authorization may be terminated or revoked by the second MNO network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh and KHOSHNEVISAN in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
As per claim 12 as applied to claim 1 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach wherein the weights are calculated for a plurality of combinations of allocation of channel units with a defined maximum number of channel units per cell.  
In the same field of endeavor, Lou teaches wherein the weights are calculated for a plurality of combinations of allocation of channel units with a defined maximum number of channel units per cell (Lou, ¶0034 ¶0052, allocating frequencies/channels ranges when the allocated frequency range threshold reaches 95% (i.e. maximum number of frequency/channel)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh and KHOSHNEVISAN in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
As per claim 16 as applied to claim 15 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach wherein the radio channels identified in the authorization are not required by the SAS.  
In the same field of endeavor, Lou teaches wherein the radio channels identified in the authorization are not required by the second system (Lou, ¶0058, frequency(s) identified in the authorization message are no longer required by neighboring/second MNO network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh and KHOSHNEVISAN in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
As per claim 22 as applied to claim 15 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach wherein the weights are calculated for a plurality of combinations of allocation of channel units with a defined maximum number of channel units per cell.  
In the same field of endeavor, Lou teaches wherein the weights are calculated for a plurality of combinations of allocation of channel units with a defined maximum number of channel units per cell (Lou, ¶0034 ¶0052, allocating frequencies/channels ranges when the allocated frequency range threshold reaches 95% (i.e. maximum number of frequency/channel)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh and KHOSHNEVISAN in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
C)	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of KHOSHNEVISAN (US 2018/0132112 A1) and further in view of Bengeult (US 2002/0087992 A1). 
 	As per claim 10 as applied to claim 9 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach prioritizing the use of non-Fixed Satellite System channel units.  
	In the same field of endeavor, Bengeult teaches prioritizing the use of non-Fixed Satellite System channel units (Bengeult, ¶0018, packet multiplexing is preferably used of non-geostationary satellite (i.e. non-FSS, ¶0025) system). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Bengeult into invention of Hamzeh and KHOSHNEVISAN in order to transfer content between a pluralities of mobile platforms such as ground based control segment and space based segment with low price and high data rate. 
 	As per claim 20 as applied to claim 19 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach prioritize the use of non-Fixed Satellite System channel units.  
	In the same field of endeavor, Bengeult teaches prioritize the use of non-Fixed Satellite System channel units (Bengeult, ¶0018, packet multiplexing is preferably used of non-geostationary satellite (i.e. non-FSS, ¶0025) system). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Bengeult into invention of Hamzeh and KHOSHNEVISAN in order to transfer content between a pluralities of mobile platforms such as ground based control segment and space based segment with low price and high data rate. 
D)	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of KHOSHNEVISAN (US 2018/0132112 A1) and further in view of NAGAHAMA (US 2017/0280376 A1). 
 	As per claim 11 as applied to claim 9 above, Hamzeh and KHOSHNEVISAN does not explicitly teach wherein calculating weights for the plurality of combinations is based on priority value assigned to individual channels units as well as percentage of potential maximum power available per channel unit.  
	In the same field of endeavor, NAGAHAMA teaches wherein calculating weights for the plurality of combinations is based on priority value assigned to individual channels units as well as percentage of potential maximum power available per channel unit (NAGAHAMA, ¶0128, calculation based on priority level of channels as well as average value (i.e. percentage) of the highest reception power available for each channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of NAGAHAMA into invention of Hamzeh and KHOSHNEVISAN in order to use a resource for communication with a terminal device and for predicting a shortage of a resources for an effective channel scan in sufficient technique. 
As per claim 21 as applied to claim 19 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach wherein calculate weights for the plurality of combinations is based on priority value assigned to individual channels units as well as percentage of potential maximum power available per channel unit.  
	In the same field of endeavor, NAGAHAMA teaches wherein calculate weights for the plurality of combinations is based on priority value assigned to individual channels units as well as percentage of potential maximum power available per channel unit (NAGAHAMA, ¶0128, calculation based on priority level of channels as well as average value (i.e. percentage) of the highest reception power available for each channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of NAGAHAMA into invention of Hamzeh and KHOSHNEVISAN in order to use a resource for communication with a terminal device and for predicting a shortage of a resources for an effective channel scan in sufficient technique. 
E)	Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of KHOSHNEVISAN (US 2018/0132112 A1) and further in view of Chen (US 2007/0218913 A1). 
As per claim 13 as applied to claim 1 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach wherein assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights comprises assigning channel units to cells using the combination of cells and channels having the highest weight. 
In the same field of endeavor, Chen teaches wherein assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights comprises assigning channel units to cells using the combination of cells and channels having the highest weight (Chen, ¶0040, calculating the weighted priority for each carrier in each sector/cell and assign channel to which carrier have the highest weighted priority). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Chen into invention of Hamzeh and KHOSHNEVISAN in order to set resource allocation priority and received carrier loading information to improve the efficiency of voice communication and/or data transmission in a multi-carrier wireless communication system (Chen, ¶0011). 
As per claim 23 as applied to claim 15 above, Hamzeh in view of does not explicitly teach wherein assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights comprises assigning channel units to cells using the combination of cells and channels having the highest weight. 
In the same field of endeavor, Chen teaches wherein assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights comprises assigning channel units to cells using the combination of cells and channels having the highest weight (Chen, ¶0040, calculating the weighted priority for each carrier in each sector/cell and assign channel to which carrier have the highest weighted priority). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Chen into invention of Hamzeh and KHOSHNEVISAN in order to set resource allocation priority and received carrier loading information to improve the efficiency of voice communication and/or data transmission in a multi-carrier wireless communication system (Chen, ¶0011). 

F)	Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of KHOSHNEVISAN (US 2018/0132112 A1) and further in view of Arambepola (US 2014/0169431 A1). 
 	As per claim 14 as applied to claim 1 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach filtering out overlapping channel unit allocations to cells.  
In the same field of endeavor, Arambepola teaches filtering out overlapping channel unit allocations to cells (Arambepola, ¶0040, filtering out interferes such as wireless interferer channels that overlap in frequency). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Arambepola into invention of Hamzeh and KHOSHNEVISAN in order for dynamic filter adjustment component that identify in a wideband communications signal a set of one or more interferer frequencies for one or more respective interferer channels of a set of communications channels to be filtered, select a kernel filter comprising a low pass filter having a channel width corresponding to a channel of the one or more interferer channels, and generate a co-channel interference (CCI) filter to stop the one or more interferer channels by inverting the kernel filter (Arambepola, abstract). 
	As per claim 24 as applied to claim 15 above, Hamzeh in view of KHOSHNEVISAN does not explicitly teach filter out overlapping channel unit allocations to cells.  
In the same field of endeavor, Arambepola teaches filter out overlapping channel unit allocations to cells (Arambepola, ¶0040, filtering out interferes such as wireless interferer channels that overlap in frequency). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Arambepola into invention of Hamzeh and KHOSHNEVISAN in order for dynamic filter adjustment component that identify in a wideband communications signal a set of one or more interferer frequencies for one or more respective interferer channels of a set of communications channels to be filtered, select a kernel filter comprising a low pass filter having a channel width corresponding to a channel of the one or more interferer channels, and generate a co-channel interference (CCI) filter to stop the one or more interferer channels by inverting the kernel filter (Arambepola, abstract). 

G)	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of KHOSHNEVISAN (US 2018/0132112 A1) and further in view of Ishii (US 2011/0319085 A1). 
As per claim 26 as applied to claim 1, Hamzeh in view of KHOSHNEVISAN does not explicitly teach determining a priority level, based on the calculated weights, of the plurality of combinations of cells of the wireless cellular network, wherein the priority level is associated with a capability of the SAS.
In the same field of endeavor, Ishii teaches determining a priority level, based on the calculated weights (Ishii, ¶0146 and ¶0149, determining priority level associated with weight assigning unit), of the plurality of combinations of cells of the wireless cellular network (Ishii, ¶0150, of the cells of the wireless network), wherein the priority level is associated with a capability of the SAS (Ishii, ¶0113, priority level is associated with a capability of first and second systems).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ishii into invention of Hamzeh and KHOSHNEVISAN in order to report to user equipment terminals priority levels to be used for cell reselection while delays and frequency usage efficiencies are improved. 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643